ANTHONY SANTOS v. ZONING BOARD OF APPEALS
    OF THE TOWN OF STRATFORD ET AL.
                (AC 37281)
                      Sheldon, Mullins and Beach, Js.

                                  Syllabus

The plaintiff landowner brought this action against the defendant town and
   its zoning board of appeals alleging that, by denying certain requested
   variances that would have allowed him to construct a home on certain
   of his real property, the defendants had taken his property through
   inverse condemnation and had been unjustly enriched thereby. The trial
   court rendered judgment for the defendants, from which the plaintiff
   appealed to this court. Held that the trial court properly determined
   that the plaintiff had failed to prove his claim for inverse condemnation:
   the plaintiff’s claim that he had a reasonable investment-backed expecta-
   tion of use of the property that was thwarted by the defendants’ regula-
   tions was unavailing, as he conceded that the difficulty occasioned by
   the deficient width of the building lot could be remedied with little
   expense by adjusting the building line and inserting a certain limitation
   in his deed and, accordingly, the application of the zoning regulations
   did not amount to a practical confiscation of the property or infringe
   on the plaintiff’s reasonable investment-backed expectations of use and
   enjoyment of the property; moreover, there was no merit to the plaintiff’s
   claim that the defendants had been unjustly enriched by preventing him
   from developing his property, which abutted certain open space owned
   by the town, this court having determined that the application of the
   town’s regulations did not result in a taking of the plaintiff’s property.
           Argued February 2—officially released July 11, 2017

    (Appeal from Superior Court, judicial district of
                Fairfield, Radcliffe, J.)
                            Procedural History

   Action to recover damages for, inter alia, the alleged
taking by inverse condemnation of certain of the plain-
tiff’s real property, and for other relief, brought to the
Superior Court in the judicial district of Fairfield and
tried to the court, Radcliffe, J.; judgment for the defen-
dants, from which the plaintiff appealed to this court.
Affirmed.
   Ian Angus Cole, for the appellant (plaintiff).
   Sean R. Plumb, for the appellees (defendants).
                          Opinion

   PER CURIAM. The plaintiff, Anthony Santos, appeals
from the judgment of the trial court in favor of the
defendants, the town of Stratford (town) and its Zoning
Board of Appeals (board). On appeal, the plaintiff con-
tends that the court improperly held that the plaintiff
had failed to prove his claims for (1) inverse condemna-
tion and (2) unjust enrichment. We affirm the judgment
of the trial court.
  The following facts, as found by the court or not
contested, are relevant to this appeal. The plaintiff pur-
chased an unimproved parcel of land in Stratford at a
tax sale conducted by the town in May, 2002. The prior
owner had owned the property for approximately sev-
enteen years, but had never attempted to develop the
property. The town had never formally approved the
property as a building lot. In noticing the sale of the
property, the town included a warning that the property
had not been guaranteed to be buildable under the
town’s current zoning regulations. The property was
sold to the plaintiff for approximately one half of its
assessed value, and the prior owner made no attempt
to exercise his right to redeem the property in the six
months following the sale.
   After the sale was complete, the plaintiff attempted
to develop the property as a residential building lot.
Because the property contained wetlands, the plaintiff
applied for a permit from the town’s Inland Wetlands
and Watercourses Commission. He then learned that
two variances were required in order to build a home
on the lot. One variance was required in order to con-
struct a building near wetlands, and another was
required because the lot, by application of the zoning
regulations,1 did not meet the lot width requirement
set forth in those regulations. The board denied the
requested variances, noting that because the plaintiff’s
predecessor in title had created the plaintiff’s lot in a
way that did not conform to the town’s zoning regula-
tions, the board lacked the power to grant a variance.
The plaintiff appealed, and the trial court affirmed the
board’s decision, reasoning that the plaintiff had failed
to establish that the denial of the variance would cause
him an unusual hardship. The plaintiff appealed to this
court, and this court affirmed. See Santos v. Zoning
Board of Appeals, 100 Conn. App. 644, 918 A.2d 303,
cert. denied, 282 Conn. 930, 926 A.2d 669 (2007).
  In 2004, while his appeal from the board’s decision
was pending, the plaintiff commenced the present
action against the defendants alleging that the act of
denying the requested variances by the board (1) consti-
tuted a taking of his property through inverse condem-
nation; and (2) resulted in the town’s unjust enrichment.
The trial court rendered judgment2 for the defendants,
holding that (1) the plaintiff failed to establish his claim
for inverse condemnation, in large part because he had
failed to demonstrate that he had a reasonable invest-
ment-backed expectation in the property; and (2) the
plaintiff’s claim for unjust enrichment had no basis in
the evidence. This appeal followed.
   The plaintiff first argues that the court improperly
determined that he failed to prove his claim for inverse
condemnation. He claims that the court erred in relying
on facts irrelevant to an inverse condemnation analysis
as set forth in Penn Central Transportation Co. v. New
York City, 438 U.S. 104, 98 S. Ct. 2646, 57 L. Ed. 2d 631
(1978), and in failing to consider facts that were relevant
to that analysis. We agree with the court’s determination
that the plaintiff has failed to prove his claim for
inverse condemnation.
   As a preliminary matter, we state the standard of
review applicable to the resolution of the plaintiff’s
appeal. In considering a claim for inverse condemna-
tion, ‘‘we review the trial court’s factual findings under
a clearly erroneous standard and its conclusions of law
de novo.’’ Rural Water Co. v. Zoning Board of Appeals,
287 Conn. 282, 298, 947 A.2d 944 (2008).
   ‘‘[A]n inverse condemnation occurs when either: (1)
application of the regulation amounted to a practical
confiscation because the property cannot be used for
any reasonable purpose; or (2) under a balancing test,
the regulation’s application impermissibly has infringed
upon the owner’s reasonable investment-backed expec-
tations of use and enjoyment of the property so as to
constitute a taking.’’ Id., 299.
   The plaintiff argues that he had a reasonable invest-
ment-backed expectation that he would be able to build
a residential home on the property. He claims that the
board’s denial of the requested variances has foiled this
expectation, and, therefore, that the defendants have
effected a taking of his property. The plaintiff has con-
ceded, however, that he may still be able to build a home
on the property. If the plaintiff adjusts the building line
by inserting a limitation in his deed such that the lot
width deficiency is remedied, and if the board approves
a building plan consistent with that adjustment, he will
be able to build a home on his property.3 Both parties
conceded this point in their briefs and at oral argument
before this court. It is undisputed, then, that the prob-
lem could be solved with relatively little expense.4 In
light of the agreement that the difficulty is readily cor-
rectible,5 a conclusion that application of any regulation
amounted to confiscation, or that a reasonable invest-
ment-backed expectation had been thwarted, is obvi-
ously untenable.6
    The application of the zoning regulations to the plain-
tiff’s property did not ‘‘infringe upon the owner’s reason-
able investment-backed expectations of use and
enjoyment of the property so as to constitute a taking’’;
(emphasis added) Rural Water Co. v. Zoning Board of
Appeals, supra, 287 Conn. 299; because the plaintiff has
not been deprived of any reasonable investment-backed
expectation.7 See id., 302 (‘‘[b]ecause the plaintiff failed
to establish either that it had been deprived of all benefi-
cial use of the property or that it had been deprived of
a reasonable investment-backed expectation, the trial
court properly dismissed the plaintiff’s inverse condem-
nation claim’’). We agree with the court’s conclusion
that there has been no inverse condemnation.
   The plaintiff also claims that the court improperly
concluded that he failed to prove his claim of unjust
enrichment. He argues that because the town has pre-
vented him from developing his property, ‘‘[t]he town
has essentially added 2.3 acres of [the plaintiff’s] land
to the ten acres of open space that the town already
owns immediately to the east . . . and equity requires
that the town compensate [the plaintiff] for the benefit
it has derived from preventing [the plaintiff] from devel-
oping his property.’’
   As we previously held, the application of the town’s
regulations did not result in a taking of the plaintiff’s
property. We have carefully reviewed the record and
the arguments of both parties on the unjust enrichment
issue, and we find the claim to be without merit.
      The judgment is affirmed.
  1
      The property was situated in an RS-3 zone, which, according to § 4.2 of
the Stratford Zoning Regulations, required ‘‘minimum lot width’’ of 100 feet.
The ‘‘line of measurement’’ of the width was to touch the building line,
pursuant to § 1.32 of the regulations. The building line was defined as a
‘‘line parallel to the street at a distance equal to the required front yard
. . . .’’ Id., § 1.10. By this standard, the building line was drawn across the
property’s ‘‘panhandle,’’ which abutted the street. By this figuring, the width
of the property at that point was approximately fifty feet.
    2
      The case was tried twice. The first judgment was vacated because of
the trial court’s failure to comply with the requirements of General Statutes
§ 51-183b. See Santos v. Zoning Board of Appeals, 144 Conn. App. 62, 67,
71 A.3d 1263, cert. denied, 310 Conn. 914, 76 A.3d 630 (2013). The judgment
from which the plaintiff appeals was rendered in 2014.
    3
      As the plaintiff stated in his reply brief, ‘‘the minimum lot width was
100 feet and that lot width is measured at the building line and . . . the
regulations allowed him to set, by limitation in his deed, the location of the
building line at a distance of 125 feet from the street thus eliminating a
potential problem with inadequate lot width and obviating any need to apply
for a variance.’’
    Section 1.10 of the Stratford Zoning Regulations provides an exception
for the place to measure minimum width; although ordinarily it is to be
measured at the distance from the required front yard—in this case, twenty-
five feet—it may be measured at a greater distance ‘‘by limitation in a deed.’’
A width of approximately 200 feet could be found, if the line were farther
from the street.
    4
      The plaintiff’s attorney conceded at oral argument before this court that
altering the building line on the deed is ‘‘not very complicated’’ and would
take him about half a day’s work.
    5
      See also Santos v. Zoning Board of Appeals, supra, 100 Conn. App. 650
n.4 (‘‘The plaintiff contends, however, that the location of the building line
under the regulations is not fixed but rather can be set arbitrarily, at any
greater distance by the board or the property owner, by limitation in the
deed. According to the plaintiff, by inserting a provision in his deed setting
the building line at 125 feet from the street, the lot width issue evaporates
and no variance is required. Inasmuch as the building line has not been
otherwise established by limitation in the deed, we decline to consider this
hypothetical scenario.’’)
   6
     The trial court held that no reasonable expectation was foiled by regula-
tory action, because the regulatory situation was ascertainable throughout
the relevant period of time, the town had disclaimed any representations
as to use of property, the plaintiff’s predecessors had created the nonconfor-
mity, and the purchase price reflected the speculative nature of the transac-
tion. The court held as well that, in any event, the property was not without
value. We do not disagree with the conclusions of the court.
   7
     The trial court did not expressly decide the ‘‘limitation in the deed’’
issue, nor did the parties directly assert this ground. The factual issue had
been suggested in Santos v. Zoning Board of Appeals, supra, 100 Conn.
App. 650–51, however, and both sides have recognized the available reconcil-
iation.